Citation Nr: 0423665	
Decision Date: 08/26/04    Archive Date: 09/01/04

DOCKET NO.  02-06 345	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for Hepatitis C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The veteran served on active duty from October 1966 to 
November 1969. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2001 decision of 
Pittsburgh, Pennsylvania, regional office (RO) of the 
Department of Veterans Affairs (VA) which denied claims of 
entitlement to service connection for PTSD, and Hepatitis C.  

In January 2004, the Board remanded the appeal to provide the 
veteran with a hearing he had requested before a Veterans Law 
Judge sitting at the RO, however, the veteran failed to 
appear for scheduled June 2004 hearing.

In July 1982, August 1983, and October 1983 rating decisions 
service connection, and later the veteran's application to 
reopen a claim for service connection, for PTSD was denied 
because the disorder was not shown.  These decisions are 
final.  38 U.S.C.A. § 7105 (West 2002).  Thus, the merits of 
the current claim of entitlement to service connection for 
PTSD may be considered only if new and material evidence has 
been submitted since that prior final October 1983 rating 
decision.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2001).

This appeal is, in pertinent part, remanded to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  
Consistent with the instructions below, VA will notify you of 
the further action that is required on your part.




FINDINGS OF FACT

1.  In an October 1983 rating decision service connection for 
PTSD, was denied.  The veteran was provided notice of this 
denials, but he did not perfect an appeal.

2.  The evidence received since the October 1983 decision is 
new, it bears directly and substantially upon the specific 
matters under consideration, and it is so significant that it 
must be considered to decide fairly the merits of the claim 
of entitlement to service connection for PTSD.


CONCLUSION OF LAW

The veteran has submitted new and material evidence 
sufficient to reopen the claim of entitlement to service 
connection for PTSD.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he has PTSD due to his service in 
the Republic of Vietnam.  In an October 1983 rating decision 
an application to reopen a claim of entitlement to service 
connection for PTSD was denied because the disorder was not 
shown.

The law provides that if new and material evidence has been 
presented or secured with respect to matters which have been 
disallowed, those matters may be reopened and the former 
disposition reviewed.  38 U.S.C.A. § 5108.

The law in effect at the time the veteran filed his March 
2001 application to reopen provided that "New and Material" 
evidence is evidence not previously submitted, not cumulative 
or redundant, and which by itself, or along with evidence 
previously submitted, is so significant that it must be 
considered to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (2001); Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).

The United States Court of Appeals for Veterans Claims 
(Court) has stated that in determining whether evidence is 
new and material, the credibility of the newly presented 
evidence is to be presumed.  See Kutscherousky v. West, 
12 Vet. App. 369, 371 (1999) (per curiam).  The Board is 
required to give consideration to all of the evidence 
received since the last disallowance of the matter on any 
basis, in this case, since the RO's October 1983 decision.  
See Hickson v. West, 12 Vet. App. 247, 251 (1999).

Using these guidelines, the Board has reviewed the additional 
evidence associated with the claims folder since the October 
1983 denial.  This evidence includes, for the first time, a 
diagnosis of PTSD.  See, for example, the VA outpatient 
treatment record dated in February 2002.  This diagnosis, for 
the first time, shows that the veteran has the disorder which 
he asserts should be service connected.  Accordingly, the 
evidence is both new and material as defined by regulation.  
38 C.F.R. § 3.156(a).  The claim of entitlement to service 
connection for PTSD is reopened.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).


ORDER

The claim of entitlement to service connection for PTSD is 
reopened.


REMAND

While the veteran has submitted new and material evidence to 
reopen the claim of entitlement to service connection for 
PTSD, given the state of the law and evidence as discussed 
below, the Board finds that the underlying claim, as well as 
the claim of entitlement to service connection for Hepatitis 
C, must be remanded for further evidentiary development 
before the merits of the claim may be addressed.

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), requires the RO to obtain 
and associate with the record all adequately identified 
records.  38 U.S.C.A. § 5103A(b) (West 2002).  

In this regard, the veteran contends that his PTSD was caused 
by the following events: 

i.  January 1969 - while serving as a 
machine gunner on a convoy at landing 
zone Sally, 15 miles southwest of Hue, he 
shot at water buffalo and farmers.

ii.  January 1969- being court martialed, 
serving 30 days at Long Binh prison, and 
during that time being placed in a conix 
container.

iii. "Ten Month Syndrome" - Solders 
serving in a combat zone suffer from 
hypervigilance and are more likely then 
other solders to overreact to stressful 
events. 

As to verification of the stressors, service personnel 
records received from the veteran show he was arraigned and 
tried before a Special Court-Martial in February 1969.  At 
that proceeding he was found guilty of the following: (i) 
Article 134 - in January 1969, while approximately one and a 
half miles south of Hue, the veteran wrongfully and willfully 
discharged his M-16 rifle while Vietnamese national were in 
the vicinity and thereby endangering human life; (2) Article 
109 - in January 1969, while approximately one and a half 
miles south of Hue, the veteran recklessly damaging two water 
buffalo by shooting them with his M-16 rifle; (3) Article 
134-wrongfully communicating a threat to kill another 
soldier with a M-16.  For the above crimes, the veteran was 
sentenced to hard labor for six months, reduced to the grade 
of Private E-1, and forfeited $102.00 per month for six 
months.  See March 1969 Special Court-Martial Order.

While the veteran provided the RO with at least a partial 
copy of his service personnel records which reveal the above 
information, the RO is not shown to have requested a complete 
copy of the claimant's personnel records, including a 
certified copy of his DD Form 214, and the court martial 
transcript prepared in connection with the above trial.  
Therefore, a remand is required to attempt to obtain these 
reports.  38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c) 
(2003).  

Next, when the Board addresses a question that has not yet 
been addressed by the RO, it must consider whether the 
veteran has been given adequate notice of the need to submit 
evidence or argument on the question, whether he has been 
given an adequate opportunity to actually submit such 
evidence and argument, and whether the statement of the case 
provided the veteran fulfills the regulatory requirements.  
If not, the matter must be remanded to the RO to avoid 
prejudice to the veteran.  Bernard v. Brown, 4 Vet. App. 384, 
393 (1993).  

Since the veteran's only PTSD stressor pertains to the 
commission of illegal acts for which he was sent to prison, 
remand is also required for the RO to document their 
consideration of the appellant's willful misconduct.  Id; 
38 U.S.C.A. §§ 105, 1110 (West 2002); 38 C.F.R. §§ 3.1(n), 
3.301 (2003).

Next, the Board notes that the veteran reported being treated 
for PTSD for six months in 1980 at the Pittsburgh Vet Center 
and receiving ongoing treatment at the Altoona VA Medical 
Center.  A review of the record on appeal also shows that the 
veteran had a number of post-service periods of 
incarceration.  However, the available record does not 
contain copies of all of the veteran's post-1969 medical 
records from these locations.  Therefore, on remand, the RO 
must also obtain and associate with the claims file these 
records.  38 U.S.C.A. § 5103A(b).  

As to entitlement to service connection for Hepatitis C, the 
veteran claimed the disorder was caused by in-service 
exposure to blood while cleaning helicopters which had just 
returned from transporting injured and dead solders.  
Alternatively, it is alleged that Hepatitis C was caused by 
tattoos which were applied while serving in Vietnam.  In this 
regard, the record shows that the veteran in Vietnam served 
with a helicopter assault company.  Moreover, post-service 
records show the veteran's complaints and/or treatment for 
Hepatitis C.  However, the record does not contain medical 
opinion evidence as to its etiology.  Therefore, on remand, 
the RO must also obtain and associate with the claims file 
such a medical opinion.  38 U.S.C.A. § 5103A(d).  

Lastly, the VCAA requires VA to notify the claimant of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2003).  Specifically, VA is to: (1) notify the 
claimant of the information and specific evidence not of 
record that is still necessary to substantiate the claims; 
(2) notify him of the information and specific evidence that 
VA will seek to provide; (3) notify him of the information 
and specific evidence the claimant is expected to provide; 
and (4) notify the claimant that he is to provide any 
pertinent evidence in his possession that has not been 
previously submitted.  Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  On remand, the RO should provide 
this information.

Therefore, the appeal is REMANDED for the following:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the decision in 
Quartuccio; 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A; 38 C.F.R. § 3.159; the 
Veterans Benefits Act of 2003; and any 
other applicable legal precedent.  Such 
notification includes, but is not limited 
to, notifying the veteran of the specific 
evidence needed to substantiate the 
claims of entitlement to service 
connection for PTSD and Hepatitis C, as 
well as the laws and regulations 
regarding willful misconduct found at 
38 U.S.C.A. §§ 105, 1110; 38 C.F.R. 
§§ 3.1(n), 3.301.  Specifically, the 
letter must: (1) notify the claimant of 
the information and specific evidence not 
of record that is necessary to 
substantiate the claims; (2) notify him 
of the information and specific evidence 
that VA will seek to provide; (3) notify 
him of the information and specific 
evidence the claimant is expected to 
provide; and (4) request he provide any 
pertinent evidence in his possession and 
that has not been previously submitted.  
The veteran should be notified that he 
has one-year to submit pertinent evidence 
needed to substantiate his claims.  The 
date of mailing the veteran notice of the 
VCAA begins the one-year period.  

2.  The RO, after waiting an appropriate 
time period for the veteran to respond, 
should contact the National Personnel 
Records Center (NPRC), the U.S. Armed 
Services Center for Research of Unit 
Records (USASCRUR), and/or the National 
Archives to obtain his personnel records, 
a complete court martial record including 
a copy of the court transcript, and a 
certified copy of his DD Form 214.  The 
veteran must be informed of the results 
of the search.

3.  The RO should then ask the veteran to 
identify the name, address, and 
approximate (beginning and ending) dates 
of all VA and non-VA health care 
providers, including prison hospitals, 
who have treated him for PTSD and 
Hepatitis C since his separation from 
military service.  The RO should inform 
the veteran that VA will make efforts to 
obtain relevant evidence, such as VA and 
non-VA medical records, prison records, 
employment records, or records from 
government agencies, if he identifies the 
custodians thereof.  The RO should then 
try and obtain all records identified by 
the veteran that have not already been 
associated with the record on appeal 
including the 1980 treatment records from 
the Pittsburgh Vet Center, any 
outstanding records on file with the 
Altoona VA Medical Center, and all 
medical records generated from his post-
service periods of incarceration.  The 
aid of the veteran in securing all 
identified records, to include providing 
necessary authorization(s), should be 
enlisted, as needed.  If any of the 
requested records are not available, or 
if the search for any such records 
otherwise yields negative results, that 
fact should clearly be documented in the 
claims file, and the veteran notified in 
writing.

4.  After the above development has been 
completed, the veteran must be afforded a 
VA gastroenterological examination 
conducted in accord with the latest AMIE 
Worksheet used in evaluating the etiology 
of Hepatitis C.  The claim folder is to 
be made available to the examiner for 
review in conjunction with the 
examination.  All appropriate diagnostic 
studies must be conducted.  Thereafter 
the examiner should answer the following 
questions:

a.  Does the veteran currently have 
Hepatitis C?  If so, what is the 
probable date of onset.

b.  If the veteran currently has 
Hepatitis C, the examiner must opine 
whether it is at least as likely as 
not that Hepatitis C was incurred 
in-service taking into account the 
appellant's in-service and post 
service medical and social history, 
including his alleged, but 
unverified, account of exposure to 
blood while cleaning out 
helicopters, the dates he received 
tattoos, prison experiences, the 
latency period of Hepatitis C, and 
the date when he was first diagnosed 
with Hepatitis C.

Note:  If the veteran cannot be located 
to be scheduled for an examination, then 
the claims file must still be forwarded 
to a VA gastroenterologist for review.  
Based on the record the 
gastroenterologist should answer the 
above questions.

5.  After the development requested above 
has been completed, the RO should review 
the examination to ensure that it is in 
complete compliance with the directives 
of this REMAND.  If the examination is 
deficient in any manner, the RO must 
implement corrective procedures at once.

6.  Following any other appropriate 
development, the RO should readjudicate 
the appealed issues including whether the 
veteran's PTSD stressors constituted 
willful misconduct under 38 U.S.C.A. 
§§ 105, 1110; 38 C.F.R. §§ 3.1(n), 3.301.  
If any benefit sought on appeal remains 
denied, he and his representative should 
be provided a supplemental statement of 
the case which includes a summary of any 
additional evidence submitted, applicable 
laws and regulations, and the reasons for 
the decision.  They should then be 
afforded an applicable time to respond.

7.  If, and only if, the RO finds that 
the veteran's claimed stressors were not 
willful misconduct, the RO should 
schedule him for a VA psychiatric 
examination.  The claims folder is to be 
made available to the psychiatrist for 
review in conjunction with the 
examination.  Based on a review of the 
claims folder and the results of the 
examination, the psychiatrist should 
state whether it is as least as likely as 
not that any currently diagnosed PTSD was 
caused by any independently verified in-
service event? 

If willful misconduct is not evidence, 
and if the veteran cannot be located to 
be scheduled for an examination, then the 
claims file should still be forwarded to 
a VA psychiatrist and, based on the 
record, asked to answer the above 
question.

8.  After the development requested above 
has been completed, the RO should review 
any examination report to ensure that it 
is in complete compliance with the 
directives of this REMAND.  If the report 
is deficient in any manner, the RO must 
implement corrective procedures at once.

9.  Following any other appropriate 
development, the RO should readjudicate 
the PTSD issue.  If the benefit sought on 
appeal remains denied, he and his 
representative should be provided a 
supplemental statement of the case which 
includes a summary of any additional 
evidence submitted, applicable laws and 
regulations, and the reasons for the 
decision.  They should then be afforded 
an applicable time to respond.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky.


	                     
______________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



